                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

JESSIE RIGGS,                                  )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      CIVIL ACT. NO. 1:17-cv-469-TFM-MU
                                               )
JUDGE BEN H. BROOKS, et al.,                   )
                                               )
       Defendants.                             )

                                              ORDER

       On March 8, 2019, the Court instructed the pro se plaintiff in this case, Jessie Riggs

(“Riggs” or “Plaintiff”), to file on the appropriate forms, no later than April 12, 2019, either a

Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 or an amended complaint under

42 U.S.C. § 1983, or both, according to his intentions in this case. Doc. 23. On March 19, 2019,

Plaintiff filed a § 2254 petition asserting various claims. Doc. 25. The Court transferred Plaintiff’s

§ 2254 petition to a separate docket for adjudication of those claims. See Civ. Act. No. 1:19-cv-

152-KD-B.

       Plaintiff was instructed to also file an amended § 1983 complaint by April 12, 2019, if he

wished to continue to pursue claims under that statute. Docs. 23, 26. He has not done so. Fed. R.

Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure to comply with

a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373, 1374 (11th

Cir. 1999). Such a dismissal may be done on motion of the defendant or sua sponte as an inherent

power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005).

“[E]ven a non-lawyer should realize the peril to [his] case, when [he] . . . ignores numerous

notices” and fails to comply with court orders. Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164,



                                             Page 1 of 2
1169 (5th Cir. 1980); see also Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (stating that,

where a litigant has been forewarned, dismissal upon disregard of an order generally is not an

abuse of discretion).

       Therefore, in accordance with the Court’s instructions to Plaintiff in its March 28, 2019,

Order (Doc. 26), this case brought under 42 U.S.C. § 1983 is hereby DISMISSED WITHOUT

PREJUDICE for failure to prosecute under Fed. R. Civ. P. 41(b).

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 19th day of April 2019.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
